         Case 1:20-cv-02030-BCM Document 52 Filed 06/17/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           6/17/21
  MIGUEL DEJESUS,

                Plaintiff,                              20-CV-2030 (BCM)
        -against-                                       ORDER
 2078 ARTHUR LLC, et al.,

                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       Plaintiff Miguel DeJesus, employed as a resident janitor in a residential building in the

Bronx, has settled his Fair Labor Standards Act (FLSA) and New York Labor Law (NYLL) claims

against defendants 2078 Arthur LLC, which owns the building, and Joseph Isaac, who manages it

on behalf of the LLC. In his First Amended Complaint (FAC) (Dkt. No. 18), plaintiff alleges that

because he was not provided an apartment "fit for human habitation," defendants were not

exempted from paying him overtime compensation under the Building Service Wage Order (Wage

Order), 12 N.Y.C.R.R § 141-1.1 et seq., making them liable to him for unpaid minimum and

overtime wages, unpaid spread-of-hours compensation, and liquidated damages under the FLSA

and NYLL. FAC ¶¶ 1-15. Plaintiff further alleges that he was not provided wage notices or wage

statements, and was not paid on a weekly basis, in violation of the NYLL. Id. ¶ 15. By letter dated

April 29, 2021 (Joint Ltr.) (Dkt. No. 47), attaching a fully-executed settlement agreement

(Agreement) (Dkt. No. 47-1), supplemented (at the Court's request) by a letter dated June 15, 2021

(Dkt. No. 51), attaching plaintiff's retainer agreement with his counsel, the parties now seek the

Court's approval of their settlement pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199 (2d Cir. 2015).
         Case 1:20-cv-02030-BCM Document 52 Filed 06/17/21 Page 2 of 3




       The Agreement requires defendants to pay a total of $80,000 to resolve the parties' dispute.

Ag. ¶ 1. Of that sum, $47,037.48 will go to plaintiff himself; $31,358.32 will go to his counsel,

Fausto Ernesto Zapata, Jr., for his fees; and the remaining $1,604.20 will reimburse counsel for

various expenses. Id.; see also Joint Ltr. at 5-6. The gross settlement amount of $80,000 represents

43% of plaintiff's maximum possible recovery (not including liquidated damages) if plaintiff were

to prevail on his contention that the Wage Order does not apply to him. The same sum represents

more than 100% of plaintiff's estimated damages (not including liquidated damages) if defendants

were to successfully argue that plaintiff was an exempt janitor under the Wage Order. See Joint

Ltr. at 3-4. Given the litigation risks that plaintiff would face at trial with respect to his resident

janitor exemption status, the Court finds the settlement amount reasonable. 1

       The Court also finds that the award of fees to plaintiff's counsel is fair and reasonable as

required by Cheeks, 796 F.3d at 199. The retainer agreement between plaintiff and his counsel

provides that Mr. Zapata will receive a contingency fee "in an amount equal to 40% (forty percent)

of the gross proceeds of recovery, whether by settlement, judgment or otherwise." (Dkt. No. 51

¶ 2.) Consistent with that agreement, the proposed fee award amounts to 40% of the net recovery

after deduction of expenses. It also represents approximately 70% of counsel's lodestar, calculated

by multiplying the 90 hours that Mr. Zapata spent on this action (Joint Ltr. Ex. C) by the hourly

rate of $500, which he describes as "my offices' standard billing rate for my time." Joint Ltr. at 7. 2



1
 Defendants moved to dismiss the complaint on December 31, 2020 (Dkt. No. 35), arguing that
plaintiff was a "janitor in a residential building" and therefore that defendants were not required to
pay him overtime compensation. (Dkt. No. 37.) The motion remains pending and undecided.
2
  It is not clear to this Court whether the "standard hourly rate" is a meaningful concept where, as
here, counsel "almost exclusively represent[s] individual plaintiffs in . . . labor and employment
issues" (Joint Ltr. at 7), presumably subject to contingency fee agreements similar to the retainer
presented here. Even if the Court were to reduce the hourly rate to $350, however, the proposed
fee award ($31,358.32) would be less than the hypothetical lodestar ($31,500.00).

                                                  2
          Case 1:20-cv-02030-BCM Document 52 Filed 06/17/21 Page 3 of 3




Given these calculations, together with the relatively robust "degree of success obtained" in

settlement, Fisher v. S.D. Protection Inc., 948 F.3d 593, 606 (2d Cir. 2020), the Court finds that

the proposed fee award is fair and reasonable.

        The non-economic terms of the Agreement are also fair. There is no confidentiality clause

or other contractual restriction on any party's ability to speak about the case or its settlement. The

Agreement includes a unilateral but limited release, in which plaintiff releases defendants, as well

as certain affiliates, from all claims "that were asserted in this Action, including all claims relating

to alleged unpaid wages and compensation, as well as any and all claims which could have been

asserted under the [FLSA] and [NYLL]." Ag. ¶ 3. The Agreement also provides that, "within 30

days of the parties' execution of this Agreement," the employment relationship between plaintiff

and defendants "will be concluded," defendants will provide a "neutral reference," and plaintiff

will vacate his apartment, Ag. ¶¶ 4, 5.

        Having reviewed the economic and non-economic terms of the Agreement, the Court finds

that they are fair and reasonable as required by Cheeks, 796 F.3d at 199. Accordingly, the proposed

settlement is APPROVED.

        It is hereby ORDERED that this action is DISMISSED with prejudice and without costs.

        The Clerk of Court is respectfully directed to close the case.

Dated: New York, New York
       June 17, 2021                                    SO ORDERED.



                                                        ________________________________
                                                        BARBARA MOSES
                                                        United States Magistrate Judge




                                                   3
